Order entered August 2, 2013




                                           In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-12-01491-CV

                                 GARY C. EVANS, Appellant

                                              V.

                         THE FROST NATIONAL BANK, Appellee

                      On Appeal from the 162nd Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 09-15818

                                          ORDER
       The Court has before it appellant’s July 31, 2013 unopposed motion for extension of time

to file appellant’s reply brief. The Court GRANTS the motion and ORDERS that any reply

brief be filed by August 21, 2013.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE